Citation Nr: 1623677	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for sleep apnea, claimed as sleep problems.

3.  Entitlement to an effective date prior to December 20, 2010, for service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from August 1981 to August 1984.  He subsequently served in the Army Reserve and had additional periods of active duty from December 1990 to May 1991 and from February 2003 to April 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied service connection for sleep problems and a low back disorder and assigned an effective date of December 20, 2011, for service connection for IBS.  Subsequently, a December 2013 rating decision set the effective date for service connection for IBS as December 20, 2010.

The claim to reopen is granted herein while the other matters on appeal are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  An October 1986 rating decision denied the Veteran's claim for service connection for a low back disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.
 
2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection for a low back disability was originally denied by way of a September 1986 rating decision on the basis that the claimed low back disorder was not incurred in service.  The Veteran did not appeal the decision or submit any additional evidence within the appeal period.  The Veteran filed this claim to reopen in November 2011.  Ultimately, the RO granted reopening of the claim and then denied the reopened claim on the merits.  Never the less, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

The evidence of record at the time of the September 1986 rating decision included some service treatment records, post-service VA treatment record dated in October 1984 and a January 1985 VA examination report.  

The evidence received after the expiration of the appeal period includes service treatment records showing treatment for a low back injury during a subsequent period of active duty in 2004.  Additional evidence related to the Veteran's low back claim also includes private medical records showing diagnoses of current low back disorders based on X-ray findings.  This evidence is not cumulative or redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for service connection for a low back disorder is warranted.



ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a low back disorder is granted.


REMAND

The Board is of the opinion that additional development and adjudication are required before the remaining issues on appeal are decided by the Board.  

With respect to the issue of entitlement to an effective date prior to December 20, 2010, for service connection for IBS, the Veteran specifically asserted that there was clear and unmistakable error (CUE) in the January 1993 rating decision which initially denied the claim for service connection for a stomach condition with diarrhea in his July 2013 notice of disagreement.  The issue of CUE is inextricably intertwined with the claim for an earlier effective date for service connection and must be adjudicated by the Agency of Original Jurisdiction before the earlier effective date is decided by the Board.

Subsequent to the Veteran's initial period of active duty in the Army from August 1981 to August 1984, he served in the Army Reserve and had additional periods of active duty from December 1990 to May 1991 and from February 2003 to April 2004.  The evidence shows that he continued to serve in the Army Reserve until at least 2014.  Review of the service treatment records of record does not show entrance and separation examination reports for his period of active duty from February 2003 to April 2004.  Since the Veteran was activated for duty overseas during this period of time, such records should exist.  Accordingly, additional attempts to obtain complete copies of his service treatment records for his period of Reserve service from 2003 to the present need to be made.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

In June 2012, the Veteran was afforded a VA examination.  The medical opinion expressed with respect to the Veteran's diagnosed sleep apnea does not reflect consideration of credible lay statements submitted in October 2012 which document symptoms of heavy snoring during the Veteran's most recent period of active duty.  The medical opinion expressed with respect to the claimed low back disorder does not account for the Veteran's prior claim for service connection for low back pain dating from his period of active duty in the 1980s or the medical evidence showing treatment for back pain shortly after this period of service.  Therefore, the Board has determined that the Veteran should be provided additional VA examinations to determine the etiology of his claimed disabilities.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Adjudicate the issue of whether the January 1993 rating decision denying service connection for a stomach disorder with diarrhea was based on clear and unmistakable error and inform the Veteran of his appellate rights with respect to the decision.

2.  Undertake appropriate development to obtain all outstanding service treatment records pertaining to the Veteran's Reserve service, including his periods of active duty from December 1990 to May 1991 and February 2003 to April 2004 and in particular the records of any entrance, separation, and overseas deployment examination reports for the period of service from February 2003 to April 2004.  Efforts to obtain the outstanding records should continue until it is determined that the records do not exist or further attempts to obtain the records would be futile.  If any requested records cannot be obtained, the efforts to obtain the records should be documented and the Veteran and his representative should be notified and requested to submit any pertinent service records in their possession.  

3.  The RO or the AMC should also undertake appropriate development to obtain any other outstanding medical records pertinent to the Veteran's low back and sleep disorder claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to each low back disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during or is otherwise etiologically related to his period of active duty which ended in August 1984.  The examiner is reminded that the Veteran asserted a claim for low back pain at that time, VA records show treatment for back pain shortly after service and January 1985 VA examination indicated a diagnosis of low back syndrome.  

With respect to any low back disorder that the examiner believes is unrelated to the period of active service ending in August 1984 and existed prior to the period of active service from December 1990 to May 1991, the examiner should state an opinion as to whether the disorder clearly and unmistakably existed prior to the period of active service in 1990 and 1991 and clearly and unmistakably was not aggravated by the period of active service in 1990 and 1991.

With respect to any low back disorder that the examiner believes is unrelated to the period of active service ending in August 1984 and existed prior to the period of active service from February 2003 to April 2004, the examiner should state an opinion as to whether the disorder clearly and unmistakably existed prior to the period of active service in 2003 and 2004 and clearly and unmistakably was not aggravated by the period of active service in 2003 and 2004.

With respect to any current low back disorder that the examiner believes was not present prior to the period of active service in 2003 and 2004, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during the period of active service in 2003 and 2004 or is otherwise etiologically related to that period of active service.

The examiner must address the contention that the service treatment records showing treatment for low back pain from a lifting injury in April 2004 show aggravation of the disorder during service.  

For purposes of the opinions, the examiner should assume that the Veteran is credible. 

The supporting rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a physician who has not provided a prior opinion in this case and has sufficient expertise to address the etiology of the Veteran's sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to the currently diagnosed sleep apnea as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during or is otherwise etiologically related to the Veteran's period of active duty from February 2003 to April 2004.  
For purposes of the opinion, the examiner should assume that the Veteran is credible and that the submitted lay statements concerning the Veteran's heavy snoring during the period of active service in 2003 and 2004 are credible. 

The supporting rationale for each opinion expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  The RO or AMC should undertake any additional development it determines to be warranted.

7.  Then, the RO or AMC should readjudicate the Veteran's claims for service connection for low back disability and sleep apnea.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


